Citation Nr: 0637505	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-39 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1994, for the grant of service connection for Hodgkin's 
disease with splenectomy and liver function test 
abnormalities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim of entitlement 
to an effective date earlier than January 14, 1994, for the 
grant of service connection for Hodgkin's disease with 
splenectomy and liver function test abnormalities.  

The Board notes that service connection was granted for 
Hodgkin's disease and its residuals in a November 1994 rating 
decision.  At that time, the effective date of January 14, 
1994, was assigned.  Although the veteran filed a timely 
notice of disagreement, he did not perfect his appeal of the 
issue.

In June 2000, the RO denied an earlier effective date for 
Hodgkin's disease.  The veteran did not file a timely notice 
of disagreement.  In March 2002, the veteran again filed a 
"claim" for an earlier effective date.  In February 2004, 
the RO again denied an earlier effective date.  

Although the RO continued to deny the "claim" for an 
earlier effective date on the merits, the veteran missed the 
opportunity to appeal the denial when he did not perfect his 
appeal of the November 1994 rating decision.  Absent a claim 
that the November 1994 decision was clearly and unmistakably 
erroneous, the merits of the claim should not be reached.  
Nonetheless, in light of the RO's approach in this case, and 
the fact that the issue and the application of the Nehmer 
decisions has not been addressed by the Board, the Board will 
address the appeal as it was certified by the RO.  





FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for Hodgkin's disease and its residuals due to exposure to 
herbicides was denied by a rating decision dated in July 1982 
and that rating decision was never appealed. 

2.  The veteran next filed a claim of service connection for 
Hodgkin's disease and its residuals due to exposure to 
herbicides on January 14, 1994.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
January 14, 1994, for the grant of service connection for 
Hodgkin's disease with splenectomy and liver function test 
abnormalities have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 3.816 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim. 

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to an earlier effective 
date for the grant of service connection, and he has been 
given specific notice of those elements of a service-
connection claim pertinent to his current claim and the 
evidence and information necessary to establish an earlier 
effective date.  Thus, the lack of notice regarding 
downstream elements that stem from the grant of service 
connection cannot prejudice him.  Moreover, because the 
present claim is solely for an earlier effective date, any 
notice regarding the degree of disability would be 
superfluous.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA. 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was given prior to the appealed AOJ 
decision.  Thus, the veteran has been provided sufficient 
VCAA notice in a timely fashion.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied with respect to the timing of the 
notice. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  VA has assisted the 
veteran in obtaining all evidence as requested.  The veteran 
has provided VA with numerous records and indicated that he 
has no further evidence to submit.  

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA. 

Analysis

The veteran is claiming that he is entitled to an effective 
date retroactive to the date that he first filed a claim for 
service connection of Hodgkin's disease and its residuals due 
to exposure to herbicides.  The veteran first filed a claim 
for service connection of this disability in May 1982 and 
this claim was denied in a rating decision dated in July 
1982, which was never appealed by the veteran.  He next filed 
a claim for service connection of this disability on January 
14, 1994.

The veteran's main contention is that under the Nehmer case 
and the VA regulations stemming from this decision, that he 
is entitled to an effective date in May 1982, when he filed 
his first and only prior claim for service connection of 
Hodgkin's disease and its residuals due to exposure to 
herbicides in Vietnam.  See Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Applicable laws and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date of an 
award of direct service connection is the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Under certain circumstances, a Nehmer class member may be 
entitled to an earlier effective date other than that 
provided by 38 C.F.R. § 3.400 (2006).  A Nehmer class member 
is defined as a Vietnam veteran who has a covered herbicide 
disease.  38 C.F.R. § 3.816(a)(1)(i) (2006).  If a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, such as Hodgkin's disease, and if 
VA denied compensation for the same covered herbicide disease 
in a decision issued between September 25, 1985, and May 3, 
1989, the effective date of the award will be the later of 
the date VA received the claim on which the prior denial was 
based or the date the disability arose.  See 38 C.F.R. 
§§ 3.816(b)(2), (c)(1) (2006).  Moreover, if the class 
member's claim for disability compensation for the covered 
herbicide disease was either pending before VA on May 3, 
1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  If the class member's claim was received within one 
year of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of separation.  38 C.F.R. § 3.816(c)(3) (2006).

Under 38 C.F.R. § 3.816 the veteran is not entitled to an 
effective date earlier than January 14, 1994.  The veteran 
filed his first claim of service connection for Hodgkin's 
disease and its residuals in May 1982, and this claim was 
denied in a July 1982 rating decision.  The veteran did not 
appeal that rating decision, and it became final.  See 38 
U.S.C.A. § 5104(b) (West 2002); 38 C.F.R. § 3.104 (2006).  
The veteran next filed a claim for service connection of 
Hodgkin's disease with splenectomy and liver function test 
abnormalities on January 14, 1994, which resulted in a grant 
of service connection for this disability.  The veteran's May 
1982 claim was denied in July 1982, prior to September 25, 
1985; thus, this decision was not issued between September 
25, 1985, and May 3, 1989.  Moreover, because the veteran did 
not appeal the July 1982 rating decision, it became final and 
was thus not pending before VA on or after May 3, 1989.  
Likewise, the veteran filed his first claim in May 1982 well 
after one year following his discharge in December 1971.  
Accordingly, under 38 C.F.R. § 3.816 an earlier effective 
date cannot be established and the effective date of the 
award shall be determined in accordance with 38 C.F.R. 
§§ 3.114, 3.400.  See 38 C.F.R. § 3.816(c)(4).  

The veteran is not entitled to an earlier effective date 
under 38 C.F.R. §§ 3.114, 3.400.  The regulations allowing 
for presumptive service connection for Hodgkin's disease were 
promulgated on February 3, 1994.  See 59 Fed. Reg. 5,106 
(1994).  The veteran is receiving an effective date earlier 
than the effective date of the regulation first providing for 
presumptive service connection of Hodgkin's disease due to 
exposure to herbicides; thus, no discussion regarding § 3.114 
is necessary.  Likewise, an earlier effective date under 
38 C.F.R. § 3.400 is not established because the earliest 
effective date permissible under this regulation is the day 
that the veteran filed his claim, which is January 14, 1994, 
the currently assigned effective date.  As discussed above, 
the veteran filed his first claim well after one year 
following his discharge from service.  Accordingly, an 
effective date earlier than January 14, 1994, cannot be 
established under 38 C.F.R. §§ 3.114, 3.400 and the clam must 
be denied.  


ORDER

Entitlement to an effective date earlier than January 14, 
1994, for the grant of service connection for Hodgkin's 
disease with splenectomy and liver function test 
abnormalities is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


